Citation Nr: 1202262	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  99-11 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for post operative bilateral testicular disorder, including scrotal orchidopexy residuals.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 21, to October 22, 1974 and from July 1977 to February 1979.  

By rating action in December 1982, the RO denied service connection for post operative bilateral testicular disorder, including scrotal orchidopexy residuals.  The Veteran and his representative were notified of this decision and did not appeal.  

In June 2003, the Board of Veterans' Appeals (Board) found, in part, that new and material evidence had not been received to reopen the Veteran's claim, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2005 Memorandum Decision, the Court, in pertinent part, vacated the June 2003 Board decision and remanded the appeal to the Board for further action.  In October 2008, the Board remanded the issue for additional development.  

In June 2009, the Board declined to reopen the Veteran's claim and he appealed that decision to the Court.  Pursuant to a September 2011 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The aforementioned JMR determined, in essence, that VA had failed to include the Veteran's private attorney in the adjudicatory process of this appeal.  

Historically, the Veteran was initially represented by a veterans service organization when he requested to reopen his claim in 1998.  However, in March 2008, the Veteran appointed a private attorney as his authorized representative.  For reasons unclear, the attorney was not included in the distribution list of any of the correspondence sent to the Veteran subsequent to his appointment.  The Board notes that while several letters were received from the attorney inquiring as to the status of the Veteran's appeal, those letters were apparently incorporated into a temporary file at the RO.  Thus, the Board was unaware of the change in representation at the time of the June 2009 decision.  In any event, the JMR expresses the conclusion that these errors precluded the fulfillment of the Board's October 2008 Remand instructions, which should be remedied.  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  As directed by the JMR, the RO should send the Veteran and his attorney a letter providing the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the information or evidence needed to reopen the previously denied claim for a testicular disorder.  The notice should include that competent evidence of a current diagnosis of a bilateral testicular disability is sought, as well as specific notice of why the prior finally-decided claim was denied and what constitutes new and material evidence for the purpose of reopening the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  As indicated in the JMR, the RO should send the Veteran's attorney copies of the Board's October 2008 decision, the March 2009 supplemental statement of the case, and the Board's June 2009 decision.  

3.  If new and material evidence is received, the RO should undertake all action deemed necessary, including scheduling the Veteran for an appropriate VA examination.  

4.  After the requested development has been completed, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

